Citation Nr: 0512164	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  00-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from December 1941 to September 1942, 
and from July 1945 to June 1946.  The veteran was a prisoner 
of war (POW) from April 1942 to September 1942.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously denied by a Board decision in May 
2001.  Thereafter, following the filing of a timely appeal of 
that decision, pursuant to an Order dated in March 2002, the 
United States Court of Appeals for Veterans Claims (Court) 
remanded the case for further action pursuant to a February 
2002 Joint Motion for Remand.  The Board then remanded the 
case to the regional office (RO) in November 2003 for 
procedural and evidentiary considerations.  The Board finds 
that the action requested in its remand has been accomplished 
to the extent possible, and that this matter is now ready for 
further appellate review. 


FINDINGS OF FACT

1.  The veteran was a POW from April 1942 to September 1942.

2.  Subsequent to service, the veteran developed ischemic 
heart disease.

3.  Ischemic heart disease is a more specific diagnosis of 
atherosclerotic heart disease (ASHD).

4.  The immediate cause of the death of the veteran was 
cardiorespiratory arrest, pneumothorax, and advanced 
pulmonary tuberculosis (PTB), with an antecedent cause listed 
as cardiac arrhythmia.


CONCLUSIONS OF LAW

1.  ASHD was incurred during military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 69 Fed. Reg. 60083 (October 7, 
2004).

2.  A disease of service origin caused the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board first notes that this matter has now 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  However, the Board 
would further point out that as a result of the Board's 
decision to grant the benefit sought, any failure to notify 
and/or develop the claim pursuant to the VCAA cannot be 
considered prejudicial to the appellant.

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs (VA) to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (2004).

If a veteran is a former prisoner of war, ASHD shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  69 Fed. Reg. 60083 (October 7, 2004).

In the Interim Final Rule that recently revised 38 C.F.R. 
§ 3.309(c), it was noted that ASHD is a term used to refer to 
a heart disease involving progressive narrowing and hardening 
of the arteries over time and encompasses ischemic heart 
disease, coronary artery disease, and other diseases that may 
be described by a more specific diagnosis.  69 Fed. Reg. 
60083 (October 7, 2004).

To establish service connection for the cause of the 
appellant's spouse's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In June 1954, the Service Department certified that the 
veteran was determined to have been in a POW status from 
April 1942 to September 1942.  In addition, the veteran's 
Affidavit for Philippine Army Personnel indicates that 
following his release from the POW camp in September 1942, 
the veteran was reportedly treated for malaria and beriberi.

In a July 1996 death certificate, it was reported that the 
immediate cause of the veteran's death was cardiorespiratory 
arrest, pneumothorax, and advanced PTB, with an antecedent 
cause listed as cardiac arrhythmia.  The record additionally 
reflects satisfactory evidence that the veteran developed 
ischemic heart disease subsequent to service.


II.  Analysis

The evidence in this case shows that the veteran was a POW, 
and therefore entitled to the application of relevant 
revisions to 38 C.F.R. § 3.309(c) found at 69 Fed. Reg. 60083 
(October 7, 2004).  Further, the record shows satisfactory 
evidence of the development of ischemic heart disease 
subsequent to service.  As was noted in the Interim Final 
Rule regarding the recent revisions to 38 C.F.R. § 3.309(c), 
ASHD encompasses ischemic heart disease.  Therefore, the 
Board finds that service connection for ASHD is warranted 
pursuant to the provisions of 38 C.F.R. § 3.309(c).  As the 
veteran's death certificate indicates that the immediate 
cause of the veteran's death was cardiorespiratory arrest, 
pneumothorax, and advanced PTB, with an antecedent cause 
listed as cardiac arrhythmia, the Board finds that service 
connection for the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


